Title: To Thomas Jefferson from Harrison Gray Otis, 27 December 1805
From: Otis, Harrison Gray
To: Jefferson, Thomas


                  We whose names are hereto subscribed are personally knowing to many of the facts stated in the within Petition more especially to such as regard the Father & existing Relations of the Petitioner, and Certify that the same are true, and we do moreover humbly request of the President of the United States, that from Compassion to the extreme Deafness of the Prisoner, his virtuous Wife & Child and from the Respectability of his deceased Parent, & his Relations, He would be pleased to grant the Prayer of the Petition
                  
                     H. G. Otis 
                     
                     [and 51 others]
                  
               